EXHIBIT 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 3, 2011, is among ALLIED MOTION TECHNOLOGIES INC., a Colorado corporation
(the “US Borrower”), ALLIED MOTION TECHNOLOGIES B.V., a Dutch Closed Company
with Limited Liability (the “EUR Borrower,” and together with the US Borrower,
the “Borrowers”), the Lenders under the Credit Agreement (as defined below),
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, and J.P.
MORGAN EUROPE LIMITED, as EUR Agent (the “EUR Agent,” and together with the
Administrative Agent, the “Agents”) under the Credit Agreement.  Capitalized
terms used and not otherwise defined in this Amendment shall have the same
meanings in this Amendment as set forth in the Credit Agreement.

 

RECITALS

 

A.                                   The Borrowers, the Lenders, the
Administrative Agent and the EUR Agent are parties to that certain Credit
Agreement, dated as of May 7, 2007, as amended by that certain Waiver and First
Amendment to Credit Agreement, dated as of August 3, 2009, that certain Second
Amendment to Credit Agreement, dated as of July 30, 2010, that certain Third
Amendment to Credit Agreement, dated as of October 26, 2010, and that certain
Fourth Amendment to Credit Agreement, dated as of March 28, 2011 (as so amended,
the “Credit Agreement”).

 

B.                                     The Parties desire to amend the terms and
conditions of the Credit Agreement subject to and as more fully set forth in
this Amendment.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Agents agree as follows:

 

1.                                       Amendments to Credit Agreement. 
Effective as of the Fifth Amendment Effective Date (as defined below), and upon
the terms and subject to the conditions set forth in this Amendment, the Credit
Agreement is hereby amended as follows:

 

A.                                   Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

1.                                       The definition of “Applicable Margin”
is deleted in its entirety and substituted therefor is the following:

 

“Applicable Margin” means, for any day, (a) with respect to any ABR Loan, 0.50%,
(b) with respect to any Eurodollar Loan, 1.50%, (c) with respect to any EUR
Revolving Loan, 1.50%, (d) with respect to the unused

 

--------------------------------------------------------------------------------


 

commitment fee, 0.375%, and (e) with respect to fees for Letters of Credit
Payable hereunder, 1.50%.

 

2.                                       The definition of “Consolidated Fixed
Charge Coverage Ratio” is deleted in its entirety and substituted therefor is
the following:

 

3.                                       “Consolidated Fixed Charge Coverage
Ratio” means, as of any date of determination, for or during the four fiscal
quarter period ending on or immediately prior to such date, the ratio of
(a) Consolidated EBITDA minus all Non-Financed Capital Expenditures, to (b) the
sum of (i) Scheduled Net Principal Payments, (ii) the cash portion of all income
tax expense paid, (iii) Consolidated Interest Expense, and (iv) the amount of
any Restricted Payments declared or made pursuant to Section 6.06(d), in each
case calculated for the US Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

 

4.                                       The definition of “Loan Documents” is
deleted in its entirety and substituted therefor is the following:

 

“Loan Documents” means (i) this Agreement, any promissory notes executed and
delivered in connection with this Agreement, the Collateral Documents, any Swap
Agreement between any Loan Party and any Lender (or any Affiliate of any Lender)
and any and all other instruments, agreements and documents executed and
delivered in connection with any of the foregoing, and (ii) any other loan,
credit or lease agreement or any other promissory note between any US Obligor,
on the one hand, and the Administrative Agent, on the other hand, whether or not
related to this Agreement and whether now existing or from time to time in the
future entered into, in each case as such instruments, agreements and documents
have been or are hereafter amended, supplemented or replaced from time to time.

 

5.                                       The definition of “Obligations” is
amended by deleting clause (i) thereto and replacing it with the following:

 

(i) any Loan Party to any of the Secured Parties of any kind or nature arising
under this Agreement, any Collateral Document, any Swap Agreement (to the extent
such Swap Agreement is with a Lender or any Affiliate of any Lender and is
permitted under Section 6.05), any cash management agreement between any Loan
Party and any Lender (or an Affiliate of a Lender) or any other Loan Document,
including without limitation any loan, credit or lease agreement or any other
promissory note between any US Obligor, on the one hand, and the Administrative
Agent, on the other hand, whether or not related to this Agreement and whether
now existing or from time to time in the future entered into, in each case
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing

 

2

--------------------------------------------------------------------------------


 

or hereafter arising (including interest, fees and other monetary obligations
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees or other monetary
obligations are allowed claims in such proceeding, and payments for early
termination of Swap Agreements (to the extent such Swap Agreements are with a
Lender or Affiliate of any Lender and are permitted under Section 6.05), fees,
expenses, indemnification or otherwise) and however acquired, and

 

B.                                     Section 6.06 of the Credit Agreement is
hereby amended by adding a new subsection (d) as follows:

 

(d)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the US Borrower
may declare and pay cash dividends to the holders of its Equity Interests;
provided that (i) immediately after giving effect to such dividend, the US
Borrower and its Subsidiaries shall be in pro forma compliance with all
financial covenants set forth in Section 6.14, such compliance to be determined
based on the financial information most recently delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b) as though such dividend had been paid
as of the first day of the fiscal period covered thereby, and (ii) the US
Borrower shall deliver to the Administrative Agent (x) all financial information
in respect of such dividend reasonably requested by the Administrative Agent,
which shall be in form, scope and substance reasonably satisfactory to the
Administrative Agent and (y) a certificate signed by a Financial Officer of the
US Borrower certifying that the conditions contained in this clause (d) have
been satisfied, and after giving pro forma effect to such dividend, attesting as
to the solvency of the Loan Parties on a consolidated basis;

 

2.                                       Other Agreements.

 

(a)                                  The Borrowers, Lenders and Agents agree
that all of the Loan Documents are hereby amended to reflect the amendments set
forth herein and that no further amendments to any Loan Documents are required
to reflect the foregoing.

 

(b)                                  All references in any document to “Credit
Agreement” or any “Loan Document” shall refer to the Credit Agreement or any
such Loan Document, as amended pursuant to this Amendment.

 

(c)                                  Without limiting the foregoing, the
definition of “Guaranteed Indebtedness” in the EUR Guaranty is hereby deleted
and substituted therefor is the following:

 

“Guaranteed Indebtedness” means (i) with respect to the US Borrower, all
“Obligations” under and defined in the Credit Agreement relating to the

 

3

--------------------------------------------------------------------------------


 

EUR Revolving Loans, including, without limitation, any and all interest, fees,
costs, expenses and indemnities related thereto, together with any and all
obligations of the Guarantors hereunder, and (ii) with respect to any EUR
Facility Guarantor (other than the US Borrower), all “Obligations” of the EUR
Borrower under and defined in the Credit Agreement relating to the EUR Revolving
Loans, including, without limitation, any and all interest, fees, costs,
expenses and indemnities related thereto, together with any and all obligations
of each EUR Facility Guarantor (other than the US Borrower) hereunder.

 

3.                                       Conditions Precedent.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions (the date that all such conditions are satisfied, the “Fifth
Amendment Effective Date”):

 

(a)                                  The Agents shall have received:

 

(i)                                     from each party hereto a counterpart of
this Amendment signed on behalf of such party; and

 

(ii)                                  such other documents, certificates and
instruments as the Agents or any Lender or its counsel may have reasonably
requested, such documents, certificates and instruments to be satisfactory to
the Agents, the Lenders and their counsel in all respects in their sole
discretion.

 

(b)                                  All governmental and third party approvals
necessary or, in the discretion of the Lenders, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.

 

(c)                                  The Agents and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Fifth
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including, without limitation, reasonable
fees, disbursements and other charges of counsel) required to be reimbursed or
paid by the Borrowers or any other Loan Party hereunder or under any separate
agreements.

 

4.                                       Representations, Warranties and
Covenants.  The Borrowers hereby certify to the Lenders that as of the date of
this Amendment and as of the Fifth Amendment Effective Date (after giving effect
to this Amendment and the transactions contemplated hereby) all of the
Borrowers’ representations and warranties contained in the Credit Agreement and
each of the Loan Documents are true, accurate and complete, and no “Default” or
“Event of Default” exists under (and as defined in) the Credit Agreement or any
of the Loan Documents.  Without limiting the generality of the foregoing, each
Borrower represents and warrants that (i) the execution and delivery of this
Amendment has been authorized by all necessary action on the part of such
Borrower, (ii) the person executing this Amendment on behalf of such Borrower is
duly authorized to do so, and (iii) this Amendment constitutes the legal, valid,
binding and enforceable obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws

 

4

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

5.                                       Additional Documents.  Borrowers shall
execute and deliver, and shall cause to be executed and delivered, to the Agents
or the Lenders at any time and from time to time such documents and instruments,
including without limitation additional amendments to the Credit Agreement and
the Loan Documents, as the Agents or the Lenders may reasonably request to
confirm and carry out the transactions contemplated hereby or by any other Loan
Documents executed in connection herewith.

 

6.                                       Continuation of the Credit Agreement
and Loan Documents.  Except as specified in this Amendment, the provisions of
the Credit Agreement and the Loan Documents shall remain in full force and
effect, and if there is a conflict between the terms of this Amendment and those
of the Credit Agreement or the Loan Documents, the terms of this Amendment shall
control.  This Amendment is a Loan Document.

 

7.                                       Ratification and Reaffirmation of
Obligations by Borrower.  Each Borrower hereby (a) ratifies and confirms all of
its Obligations under the Credit Agreement and each of the other Loan Documents,
and acknowledges and agrees that such Obligations remain in full force and
effect, and (b) ratifies, reaffirms and reapproves in favor of the Agents and
each Lender, as applicable, the terms and provisions of the Credit Agreement and
each of the other Loan Documents, including (without limitation), its pledges
and other grants of Liens and security interests pursuant to the Collateral
Documents.  Without limiting the foregoing, the US Borrower acknowledges and
agrees that all Collateral pledged by it pursuant to any Collateral Document
secures the Obligations as such term is amended herein.

 

8.                                       Release and Indemnification.

 

(a)                                  Each Borrower and each Guarantor hereby
fully, finally, and forever releases and discharges the Agents and each Lender,
and their respective successors, assigns, directors, officers, employees, agents
and representatives, from any and all causes of action, claims, debts, demands
and liabilities, of whatever kind or nature, in law or equity, of any Borrower
or any Guarantor, whether now known or unknown to any Borrower or any Guarantor
in respect of (a) the Obligations under the Credit Agreement and each of the
other Loan Documents or (b) the actions or omissions of any Agent or any Lender
in any manner related to the Obligations under the Credit Agreement and each of
the other Loan Documents; provided that this Section shall only apply to and be
effective with respect to events or circumstances existing or occurring prior to
and including the date of this Amendment.

 

(b)                                  Without limiting Section 9.03 of the Credit
Agreement, each Borrower and each Guarantor hereby agrees to indemnify, defend,
and hold harmless each and all of the Agents and Lenders (each an “Indemnified
Party” and collectively the “Indemnified Parties”) from and against any and all
accounts, covenants, agreements, obligations, claims, debts, liabilities,
offsets, demands, costs, expenses, actions or causes of action of every nature,
character and description, whether arising at law or equity or under statute,
regulation or otherwise, and whether liquidated or unliquidated, contingent or
noncontingent, known or unknown, suspected

 

5

--------------------------------------------------------------------------------


 

or unsuspected (“Claims”), arising from or made under any legal theory, which
any of Indemnified Parties may incur as a direct or indirect consequence of or
in relation to any acts or omissions of any Borrower or any Guarantor arising
from or relating to any of: (i) the Loan Documents; (ii) this Amendment; or
(iii) any documents executed by any Borrower or any Guarantor in connection with
this Amendment.  Should any Indemnified Party incur any such Claims, or defense
of or response to any Claims or demand related thereto, the amount thereof,
including costs, expenses and attorneys’ fees, shall be added to the amounts due
under the Loan Documents, and shall be secured by any and all liens created
under and pursuant to the Loan Documents.  This indemnity shall survive until
the Obligations have been indefeasibly paid in full and the termination, release
or discharge of any Borrower and any Guarantor.  To the extent permissible under
applicable law, this indemnity shall not limit any other rights of
indemnification, subrogation or assignment, whether explicit, implied, legal or
equitable, that any Indemnified Party may have; provided that no Indemnified
Party shall have the right to indemnification to the extent that a Claim arises
out of the Indemnified Party’s gross negligence or willful misconduct.

 

9.                                       Miscellaneous.

 

(a)                                  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF COLORADO, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their successors and permissible assigns.

 

(b)                                  All representations and warranties made in
this Amendment, the Credit Agreement or any Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other related Loan Documents, and no
investigation by the Agents or any Lender or any closing shall affect the
representations and warranties or the right of the Agents or any Lender to rely
upon them.

 

(c)                                  This Amendment and all documents to be
executed and delivered hereunder may be delivered in the form of a facsimile
copy, subsequently confirmed by delivery of the originally executed document. 
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

(d)                                  This Amendment, the Credit Agreement, the
other Loan Documents, and all other instruments, documents and agreements
executed and delivered in connection with this Amendment, the Credit Agreement
and the other Loan Documents, embody the final, entire agreement among the
parties hereto with respect to the subject matter hereof.  There are no oral
agreements among the parties hereto.  This Amendment may not be amended or
modified orally, but only by a written agreement meeting the requirements of
Section 9.02 of the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The section headings herein are for
convenience only and shall not affect the construction hereof.

 

(f)                                    Other than as expressly stated herein,
this Amendment and the amendments set forth herein do not constitute a waiver by
Lenders and Agents of Borrower’s or any other Loan Party’s compliance with any
covenants, or a waiver of any Defaults or Events of Default, under the Credit
Agreement or any of the Loan Documents, and shall not entitle the Borrowers or
any other Loan Party to any similar or other amendments in the future.  Without
limiting the foregoing, except as specifically set forth herein, Lenders and
Agents continue to reserve all rights and remedies available to Lenders and
Agent under the Credit Agreement and the Loan Documents, under law (including
without limitation Article 9 of the Uniform Commercial Code) and at equity.

 

(g)                                 In case any provision of or obligation under
this Amendment shall be held by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agents have executed this
Fourth Amendment to Credit Agreement as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC., as US Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V., as EUR Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

Karen Lowe

 

 

Senior Vice President

 

 

 

 

 

 

 

J.P. MORGAN EUROPE LIMITED,
as EUR Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT BY GUARANTORS:

 

Each of the undersigned hereby (i) acknowledges the accuracy of the Recitals in
the foregoing Amendment, (ii) consents to the modification of the Credit
Agreement and the other Loan Documents and to all other matters in the foregoing
Amendment, (iii) reaffirms the respective Guaranty Agreement executed by the
undersigned and any other agreements, documents and instruments securing or
otherwise related thereto (collectively, the “Guarantor Documents”),
(iv) acknowledges that the Guarantor Documents continue in full force and
effect, remain unchanged (except as specifically modified by the Amendment), are
valid, binding and enforceable in accordance with their respective terms and
guaranty or secure, as the case may be, the Obligations under the Credit
Agreement as increased or otherwise changed pursuant to the Amendment ,
(v) agrees that all references, if any, in the Guarantor Documents to the Credit
Agreement and the other Loan Documents are modified to refer to those documents
as modified by the Amendment, and (vi) agrees to be bound by the release of the
Agents and the Lenders as set forth in the Amendment.  Without limiting the
foregoing, each US Facility Guarantor acknowledges and agrees that all
Collateral pledged by it pursuant to any Collateral Document secures the
Obligations as such term is amended herein.  The undersigned Guarantors hereby
certify to the Lenders that, as of the date of the Amendment and as of the
Effective Date (after giving effect to the Amendment), all of the Guarantors’
representations and warranties contained in each of the Loan Documents are true,
accurate and complete, and no “Default” or “Event of Default” exists under (and
as defined in) the Credit Agreement or any of the Loan Documents.  Without
limiting the generality of the foregoing, each Guarantor represents and warrants
that (i) the execution and delivery of this Acknowledgement and Consent by
Guarantors has been authorized by all necessary action on the part of such
Guarantor, (ii) the person executing this Acknowledgement and Consent by
Guarantors on behalf of such Guarantor is duly authorized to do so, and
(iii) this Acknowledgement and Consent by Guarantors constitutes the legal,
valid, binding and enforceable obligation of such Guarantor, enforceable against
such Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  All capitalized terms above not
otherwise defined have the meanings given them in the foregoing Amendment.

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COMPUTER OPTICAL PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

EMOTEQ CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMOT I, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMOT II, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

AMOT III, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

 

 

PRECISION MOTOR TECHNOLOGY B.V.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ÖSTERGRENS ELMOTOR AB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

CLOSING DOCUMENTS CHECKLIST

 

[See attached]

 

--------------------------------------------------------------------------------